     DALE A. BLICKENSTAFF - #40681
 1   Attorney At Law
     7081 N. Marks Avenue, # 104
 2
     Fresno, California 93711
 3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
 4   Email: dabnabit74@gmail.com

 5   Attorney for Defendant, ROGER SHANE JOHN

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       )   Case No.: 1:17-CR-00289
                                                     )
12                                                   )
                           Plaintiff,                    STIPULATION AND ORDER TO
                                                     )   CONTINUE HEARING
13                                                   )
     vs.                                             )
14                                                   )   DATE:         June 22, 2020
                                                     )   TIME:         10:00 a.m.
15   ROGER SHANE JOHN                                )   JUDGE:        Honorable Dale A. Drozd
                   Defendants.                       )
16                                                   )
17

18          It is hereby stipulated by and between McGregor Scott, United States Attorney and Karen
19   Escobar, Assistant U.S. Attorney and Dale A. Blickenstaff, Attorney for the Defendant, that the
20   hearing date set for December 2, 2019, at 10:00 a.m. before the Honorable Dale A. Drozd be
21   continued to June 22, 2020, at 10:00 a.m.
22          Mr. John currently is participating in the residential program at Delancey Street in San
23   Francisco, California. Attached in a letter dated November 6, 2019, indicating Mr. John is still in
24   the program and is due to graduate on June 15, 2020.
25
     Dated: November 20, 2019              Respectfully submitted,
26

27
                                           McGREGOR W. SCOTT
28                                         United States Attorney



                            STIPULATION AND ORDER TO CONTINUE HEARING
                                                1
 1
                                          By /s/ Karen Escobar
 2                                        KAREN ESCOBAR, AUSA
 3

 4
                                          By /s/ Dale A. Blickenstaff
 5                                        DALE A BLICKENSTAFF, Attorney for Defendant,
                                          ROGER SHANE JOHN
 6

 7

 8                                               ORDER

 9
            The Court has reviewed and considered the stipulation of the parties to continue the
10
     sentencing hearing in this case. Good Cause appearing, the hearing as to Roger Shane John,
11
     currently set for December 2, 2019, is continued to June 22, 2020, at 10:00 a.m.
12

13          IT IS SO ORDERED.
14
                           Dated:    November 20, 2019
15                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28




                            STIPULATION AND ORDER TO CONTINUE HEARING
                                                2
